Citation Nr: 1454180	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran's Widow and Daughter


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945 and fought in the Battle of the Bulge.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

At the May 2014 video-conference hearing, the undersigned noted the issues on appeal and engaged in a colloquy with the Appellant toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The undersigned held the record open for 60 days to allow the submission of additional evidence.  A transcript of the hearing is the claims file.

The electronic file processing system contains additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND section of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of his death, the Veteran was service connected for the following disorders: PTSD rated as 50 percent disabling; cold injury residuals of the right and left lower extremities rated separately as 30 percent disabling; bilateral sensorineural hearing loss rated as 20 percent disabling; cold injury residuals of the right and left upper extremities rated separately as 20 percent disabling; tinnitus rated as 10 percent disabling; and peripheral neuropathy of the left and right upper and lower extremities rated separately as 10 percent disabling.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2014); 38 C.F.R. § 3.22 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that she is entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.  See May 2014 Video-Conference Hearing.  The claim is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is a legal determination, which turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Accordingly, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to the present appeal.  The record has been fully developed as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

DIC benefits pursuant to 38 U.S.C.A. § 1318 may be paid to a veteran's surviving spouse if the veteran's death was not the result of willful misconduct and if, at the time of death, the veteran was in receipt of, or entitled to receipt of, compensation for service-connected disability that was 100 percent disabling and had been rated as 100 percent disabling: 1) for a period of at least 10 years immediately preceding death; 2) since release from active duty and for a period of at least five years immediately preceding death; or 3) for a continuous period of not less than one year immediately preceding death and the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. §§ 1318; 38 C.F.R. § 3.22.

A veteran is "entitled to receipt of" compensation if, at the time of death, he or she had service-connected disability rated as totally disabling, but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error (CUE) in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The Veteran died in March 2011.  The immediate cause of death was congestive heart failure; diabetes and diabetic cardiomyopathy were the underlying causes of death.  See March 2011 Death Certificate.  The Veteran's death was not the result of willful misconduct.

The Veteran's disability ratings during his lifetime do not satisfy the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318.  The Veteran was service-connected for a combined 30 percent rating from May 2004, a combined 60 percent rating from October 2009, and a combined 100 percent rating from December 2009.  The Veteran died in March 2011 and so received a 100 percent disability rating for less than two years.  Because the Veteran's 100 percent combined disability rating was not in effect for a period of at least ten years prior to death or since release from active service, the Appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1)(2); 38 C.F.R. §§ 3.22(a)(1).

The Veteran's service records do not show that he was a POW during his period of active duty and the Appellant does not allege CUE in a prior rating or Board decision.  See May 2014 Hearing Transcript (testifying that the Veteran's PTSD symptoms and cold injury residuals pre-dated his death by more than 10 years, but that these disorders were only diagnosed within three years of his death).  Consequently, DIC benefits are not available to the appellant under 38 U.S.C.A. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(2)(iii), (b)(2).

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.  See 38 C.F.R. 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The September 2011 and September 2013 VA examination reports are inadequate to decide the Appellant's claim for cause of death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  REMAND is necessary to obtain a supplemental VA opinion that includes a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The case is REMANDED for the following actions:

1. Request that the Appellant identify and secure any relevant private medical records (PMRs) that are not in the claims file.  In particular, the Appellant may submit further records, evidence, or opinions from:

Dr. G. Rounds as to the basis for his opinion that the Veteran's service-connected PTSD "was at least as likely as not a contributing factor in his development of his diabetes";

Dr. E. Anderson as to the "association between PTSD and diabetes."

Associate any records identified by the Appellant with the claims file.  If any records identified but not secured by the Appellant are unavailable, document their unavailability within the claims file and advise the Appellant so that she can submit any copies in her possession.

2. After the passage of a reasonable amount of time or upon the Appellant's response, return the claims file to the VA examiner who performed the September 2013 examination for AN ADDENDUM OPINION WITH EXPLANATION as to whether the Veteran's service-connected disabilities contributed to his death in March 2011.  If the examiner is not available, a different examiner may conduct the examination and render the opinion.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations should govern the opinion:

a. The VA examiner must opine as to whether the Veteran's service-connected PTSD contributed to his diabetes mellitus, which was the underlying cause of death.

b. The VA examiner must opine as to whether the Veteran's service-connected cold injury residuals contributed to his diabetes mellitus, which was the underlying cause of death.

c. The VA examiner must also opine as to whether the Veteran's service-connected PTSD and/or cold injury residuals contributed to the congestive heart failure that was the immediate cause of his death.

d. The VA examiner must comment on the medical significance of the Internet articles, extracts, and treatise articles that the Appellant submitted to show that the Veteran's PTSD and/or residuals of cold injuries contributed to his death.  Specifically, the examiner must explain whether the information does or does not support a relationship between the Veteran's PTSD and/or residuals of cold injuries and the immediate (congestive heart failure) and underlying (diabetes and diabetic cardiomyopathy) causes of death.  The examiner is not required to discuss each piece of evidence individually and in detail; however, he or she must review all the submitted information and note this review in the opinion.  

e. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

November 2002 VA medical records (VAMRs), noting that the Veteran was recently diagnosed as having diabetes mellitus.

October and November 2009 Statements, reporting symptoms that were later attributed to the Veteran's PTSD. 

November 2009 private medical records (PMRs), diagnosing the Veteran as having PTSD and noting symptoms dating back several years to include open heart surgery in or around 2000.

November 2009 VAMRs, reporting a history of coronary heart disease.

January 2010 Statement, reporting that the Veteran had had neuropathic symptoms prior to a 2000 medical assessment.

March 2011 Death Certificate, identifying congestive heart failure as the immediate cause of death and diabetes and diabetic cardiomyopathy as the underlying causes of death.

June 2011 Statement, reporting that the Veteran has experienced the effects of cold weather residuals for over a decade.

September 2011 VA Examination Report, opining that the Veteran's service-connected cold injury residuals do "not increase his risk for the development of diabetes or diabetic congestive heart failure.  PTSD is also not associated with increased risk of the development of diabetes or diabetic congestive heart failure."

February 2012 VA Examination Report, opining that the Veteran's neuropathy was due to cold injury residuals.

June 2012 Statement, reporting a history of startled responses, poor eating habits, depressed mood, and sleep disturbances.

February 2013 Statement, chronicling the symptoms associated with the Veteran's service-connected medical disorders.

September 2013 VA Examination Report, opining that "[t]he residuals of cold injuries, such as neuropathy, can be exacerbated by conditions such as diabetes, but the reverse is not true[.]  A remote cold injury does not increase one's chance for developing diabetes, atrial fibrillation, or congestive heart failure later on in life."

May 2014 hearing transcript, testifying that the Veteran's: 1) PTSD and cold residuals contributed to his diabetes, which was an underlying cause of his death; 2) service-connected PTSD and cold residuals manifested at least ten years before his death; and 3) PTSD resulted in the Veteran's poor cardiovascular health (e.g., bad eating habits).

June 2014 private medical opinion by Dr. E. Anderson: "[I]t certainly appears that the possibility of association between PTSD and diabetes needs to be taken into account and should be considered by the VA when reviewing this claim."

July 2014 private medical opinion by Dr. G. Rounds: "There are research articles in the literature which confirm a relationship between PTSD and an increased frequency of diabetes.  Based on this research, his [the Veteran's] PTSD was at least as likely as not a contributing factor in his development of his diabetes, which resulted in his death."

f. The examiner must provide a COMPLETE EXPLANATION of his or her opinion as to whether the Veteran's service-connected disabilities contributed to his death.  The explanation must be based on the examiner's clinical and medical expertise, established medical principles, and the facts of this specific case.  It must also be as specific as possible AND ADDRESS THE RESEARCH ARTICLES AND OPINION EVIDENCE CONTAINED IN THE RECORD.

3. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the claims file to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for cause of death.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


